EXECUTIVE EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), made this 14th day
of September, 2007 (the “Effective Date”), is entered into by Voxware, Inc., a
Delaware corporation with its principal place of business at 168 Franklin Corner
Rd., Lawrenceville, NJ 08648 (the “Company”), and Scott J. Yetter, residing at
16 E Chestnut Hill Ave, Philadelphia, PA 19118 (the “Employee”).

     WHEREAS, the Company desires to provide the Employee with proper incentives
for him to continue to perform his duties as the Company’s President and to
become the Company’s Chief Executive Officer as of the Effective Date; and

     WHEREAS, the Employee desires to provide the Company with reasonable
protections for its legitimate business interests.

     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:

     1. Term of Agreement. The Company hereby agrees to continue to employ the
Employee, and the Employee hereby accepts employment with the Company, upon the
terms set forth in this Agreement, for the period commencing on the Effective
Date and ending on the third anniversary of the Effective Date (the “Term”)
unless the Employee’s employment terminates earlier pursuant to Section 6 below.
The Term shall be automatically extended for additional one (1) year periods as
of the end of each year in which the Term of this Agreement otherwise would
expire, unless either the Employee or the Company gives the other party a
written notice of termination, not less than ninety (90) days before the
scheduled expiration of the Term, that the Agreement shall not be extended.
“Term,” as defined above, shall include any such one (1) year extensions. 

--------------------------------------------------------------------------------

     2. Title; Capacity. The Employee shall serve as President and Chief
Executive Officer. The Board shall also use all reasonable efforts to have the
Employee elected and maintained as a director of the Company during each year of
such employment. As President and Chief Executive Officer, the Employee will be
responsible for all day-to-day operations, as well as long range plans of the
Company, plus such other or alternate duties as may from time to time be
assigned to the Employee by the Board. The Employee shall be based at the
Company’s New Jersey headquarters located in Lawrenceville, NJ. The Employee
shall be subject to the supervision of, and shall have such authority as is
delegated to him by, the Board.

     3. Exclusive Services and Best Efforts. The Employee hereby accepts such
continued employment and agrees to undertake the duties and responsibilities
outlined in Section 2. The Employee agrees to devote his entire business time,
attention and energies to the business and interests of the Company. The
Employee agrees to abide by all state, local, federal, or other applicable laws,
and all the rules, regulations, instructions, personnel practices and policies
of the Company and any changes therein that may be adopted from time to time by
the Company. The Employee acknowledges receipt of copies of all such rules and
policies committed to writing as of the date of this Agreement.

     4. Compensation and Benefits.

          (a) Salary. The Company shall pay the Employee a base salary at least
at the monthly rate of $20,000.00 (the “Base Salary”), payable in installments
in accordance with the Company’s normal payroll schedule but no less often than
monthly. Such salary shall be subject to adjustment as determined by the Board
in its sole discretion.

- 2 -

--------------------------------------------------------------------------------

          (b) Bonus. Each fiscal year, the Employee will be eligible to receive
a bonus based upon the Company’s performance as measured against a business plan
approved by the Board for the year for which the bonus is intended (the
“Business Plan”). The Employee’s bonus eligibility shall be determined by the
Board, at its sole discretion, based upon the Company’s performance to Business
Plan in terms of revenue and profitability. The Employee shall earn a sliding
bonus (the exact amount of which will be determined by the Board), with a
minimum of zero bonus if the Company’s achieves less than 75% of revenue and/or
profitability projected in the Business Plan, and a bonus equal to 50% of the
Base Salary if the Company achieves 100% of the Business Plan for both revenue
and profitability. The bonus, if any, shall be paid within ten (10) business
days after the Board or the Compensation Committee makes an informed final
determination of the Company’s performance against the Business Plan for the
preceding year, but in any event no later than seventy-five (75) days following
the end of the Company’s fiscal year for which the bonus is earned. The bonus,
if any, shall only be earned and payable if the Employee meets the above
criteria. In the event of termination of Employee for reasons other than for
Cause (as hereinafter defined), the bonus shall be pro-rated based on actual
performance for the portion of the fiscal year during which the Employee was
employed and shall be paid no later than seventy-five (75) days following the
end of the quarter in which the bonus was earned and the Employee terminated.
The amount of prior bonuses shall have no relevance to the entitlement to
bonuses in any future year.

          (c) Fringe Benefits. The Employee shall be entitled to participate in
all benefit programs that the Company establishes and makes available to its
employees, if any, to the extent that Employee’s position, tenure, salary, age,
health and other qualifications make him eligible to participate. The Company
may alter, modify, add to or delete its benefit plans at any time as the Company
or its Board may determine, in its sole judgment, to be appropriate. Nothing
herein shall be construed as requiring the Company to establish or continue any
particular benefit plan in discharge of its obligations under this Agreement.

- 3 -

--------------------------------------------------------------------------------

          (d) Paid Time Off. The Employee shall be eligible for four (4) weeks
of vacation time per year, to be accrued pursuant to the Company’s normal
policies and procedures governing vacation time.

          (e) Reimbursement of Expenses. The Company shall reimburse the
Employee for all reasonable and necessary travel, entertainment and other
business expenses incurred or paid by the Employee in connection with, or
related to, the performance of his duties, responsibilities or services under
this Agreement, upon presentation by the Employee of documentation, expense
statements, vouchers and/or such other supporting information as the Company may
request, provided, however, that the amount available for such travel,
entertainment and other expenses may be fixed in advance by the Board.

          (f) Deductions. All payments under this Agreement shall be subject to
applicable tax withholding. The Employee shall be responsible for all taxes
imposed on amounts payable under this Agreement. This Agreement is intended to
comply with the requirements of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), to the extent applicable. To the extent that any
provision of this Agreement would cause a conflict with the requirements of
section 409A of the Code, or would cause the administration of this Agreement to
fail to satisfy the requirements of section 409A, such provision shall be deemed
null and void.

     5. Equity Grants.

          (a) Grants. Subject to the approval of the Board, on or about the
Effective Date, the Company will grant to the Employee a stock option (the
“Option”) under the Voxware, Inc. 2003 Stock Incentive Plan, as Amended (the
“Plan”) for the purchase of an aggregate of 144,800 shares of common stock of
the Company.

- 4 -

--------------------------------------------------------------------------------

The option exercise price shall be the fair market value per share on the date
of grant. The Option shall be subject to all terms, limitations, restrictions
and termination provisions set forth in the Plan and in the separate option
agreement that shall be executed to evidence the grant of any option. While the
Employee is employed by the Company, the Option will become exercisable (“vest”)
pursuant to the following schedule: (i) 1/36th of the Option shall vest at the
end of each month of employment with the Company, beginning with the date of
grant, until the Option becomes fully vested on the third anniversary of the
date of grant (unless sooner vested as provided in section 5(b)). On or about
the Effective Date, the Company shall also grant to the Employee restricted
stock units (the “RSUs”) representing 125,057 shares of common stock of the
Company which shall vest in the same manner as the options described above and a
number of shares equal to the number of RSUs that become vested as of each
vesting date shall be issued to Employee as soon as practicable following each
vesting date, but not later than March 15 of the calendar year following the
calendar year in which the vesting date occurs. Employee shall be eligible for
additional grants of options at such time as the Company has increased the
number of shares available for awards under the Plan, or a new equity plan has
been adopted by the Board and stockholders of the Company. Such grants, if any,
shall be made in accordance with the Company’s policies in effect at the time of
such grants.

          (b) Effect of Change of Control on Vesting. Upon a Change of Control,
other than a Management Buy Out, as defined in Section 5(b)(iv) below, the
unvested portion of the Option and RSU shall immediately vest in a pro rata
percent equal to the portion of the Option which would have otherwise vested
within the twenty-four (24) month period following the Change of Control
(assuming the Employee would have remained employed) and become exercisable by
the Employee. Thereafter, any unvested stock options and RSUs shall continue to
vest at the same rate they vested prior to the Change of Control, so long as the
Employee remains employed. For purposes of this Agreement, a “Change of Control”
shall mean:

- 5 -

--------------------------------------------------------------------------------

          (i) The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control Event: (A) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (B) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (C) any acquisition by any
corporation pursuant to a Business Combination (as defined below) which complies
with clauses (x) and (y) of subsection (iii) of this definition; or

- 6 -

--------------------------------------------------------------------------------

     (ii) Such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Agreement by the Board or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; or

     (iii) The consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation or other form of entity in such Business Combination
(which shall include, without limitation, a corporation which as a result of
such transaction owns the Company or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (such resulting or
acquiring corporation or entity is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 30% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination).

- 7 -

--------------------------------------------------------------------------------

          (iv) Notwithstanding the foregoing, a Change of Control will not be
deemed to have occurred in the case of a Management Buy Out. A “Management Buy
Out” is any event which would otherwise be deemed a “Change of Control”, in
which the Employee, directly or indirectly (as a beneficial owner) acquires
equity securities, including any securities convertible into or exchangeable for
equity securities, of the Company or the Acquiring Corporation in connection
with any Change of Control, other than as compensation pursuant to a
compensation plan approved by the Board.

     6. Termination. The Term of this Agreement shall terminate upon the
occurrence of any of the following:

          (a) Expiration of the Term in accordance with Section 1;

          (b) At the election of the Company, for Cause, immediately upon
written notice by the Company to the Employee. For the purposes of this
Agreement, “Cause” for termination shall be deemed to exist upon: (i) a good
faith finding by the Company of failure of  the Employee to perform his assigned
duties for the Company (not cured to the reasonable satisfaction of the Board of
Directors of the Company within thirty (30) days of such finding), (ii) a
material breach of the terms of this Agreement by the Employee, (iii) a material
failure by the Employee to follow the Company’s policies and procedures; (iv)
the Employee’s commission of dishonesty, gross negligence or misconduct, in
connection with the Employee’s responsibilities in his position with the
Company; or (v) the conviction of the Employee of, or the entry of a pleading of
guilty or nolo contendere by the Employee to, any crime involving moral
turpitude or any felony;

- 8 -

--------------------------------------------------------------------------------

          (c) Upon the death or disability of the Employee. As used in this
Agreement, the term “disability” shall mean the inability of the Employee, with
reasonable accommodation as may be required by State or Federal law, due to a
physical or mental disability, for a period of one hundred twenty (120) days,
whether or not consecutive, during any 360-day period, to perform the services
contemplated under this Agreement. A determination of disability shall be made
by a physician satisfactory to both the Employee and the Company, provided that
if the Employee and the Company do not agree on a physician, the Employee and
the Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties;

          (d) At the election of the Employee (except as provided by section
6(e)), upon not less than sixty (60) days’ prior written notice of termination;
and

          (e) At the election of the Employee for Good Reason within the three
(3) months period prior to or the six (6) month period following a Change of
Control. For the purposes of this Agreement, “Good Reason” for termination shall
mean the following: (i) failure to maintain the Employee in a position
commensurate with that referred to in Section 2 of this Agreement; (ii) failure
to pay, or a material reduction of, the Employee’s initial salary as stated in
Section 4(a) of this Agreement; or (iii) relocation of the Company’s principal
headquarters outside of a sixty (60) mile radius from Lawrenceville, New Jersey.
In order to exercise his rights under this subsection, Employee shall notify the
Company immediately upon his determination that he has Good Reason to terminate
his employment but not later than thirty (30) days following the occurrence of
the event or circumstance giving rise to Employee’s Good Reason and his
employment shall terminate only after he has afforded the Company thirty (30)
days to cure the claimed Good Reason and the Company has failed to cure the
claimed Good Reason.

- 9 -

--------------------------------------------------------------------------------

          (f) At the election of the Company, without Cause, immediately upon
written notice by the Company to the Employee.

     7. Effect of Termination. Upon termination of the Agreement, the only
remuneration to which the Employee will be entitled shall be as follows:

          (a) Termination after the Expiration of the Term, for Cause or at
Election of the Employee. In the event the Employee’s employment is terminated
after the expiration of the Term pursuant to Section 6(a), for Cause pursuant to
Section 6(b), or at the election of the Employee pursuant to Section 6(d), the
Company shall pay to the Employee the compensation and benefits, including the
prorated portion of the annual bonus otherwise payable to him/her under Section
4 through the last day of his actual employment by the Company.

          (b) Termination for Death or Disability. If the Employee’s employment
is terminated by death or because of disability pursuant to Section 6(c), the
Company shall pay to the estate of the Employee or to the Employee, as the case
may be, the salary and pro rated bonus that would otherwise be payable to the
Employee up to the end of the month in which the termination of his employment
because of death or disability occurs.

- 10 -

--------------------------------------------------------------------------------

          (c) Termination Without Cause or Termination for Good Reason by the
Employee following a Change of Control. If the Employee’s employment is
terminated without Cause pursuant to Section 6(f), or for Good Reason pursuant
to Section 6(e), the Company shall pay or provide the Employee for a period of
six (6) months: (i) in accordance with the Company’s regular payroll practices,
the Employee’s monthly Base Salary and prorated portion of the annual bonus; and
(ii) direct payment of the Employee’s medical benefits pursuant to an election
by the Employee under COBRA. The Company’s obligation to pay or provide the
benefits discussed in this paragraph 7(c) shall be expressly conditioned upon
the Employee’s first executing a valid mutually acceptable general release and
waiver, releasing the Company, its directors, officers and employees from any
and all claims under this Agreement or pursuant to his employment.

          (d) Notwithstanding any provision of this Agreement to the contrary,
if, at the time of Employee’s termination of employment with the Company, the
Company’s securities are publicly traded on an established securities market and
Employee is a “specified employee” (as defined in section 409A of the Code) and
the deferral of the commencement of any payments or benefits otherwise payable
pursuant to this Agreement as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under section
409A of the Code, then the Company will defer the commencement of the payments
described in Section 7(c) above (without any reduction in such payments
ultimately paid or provided to Employee) that are not paid within the short-term
deferral rule under section 409A of the Code and that are in excess of the
lesser of (A) two times Employee’s then annual compensation or (B) two times the
limit on compensation then set forth in section 401(a)(17) of the Code, until
the date that is six months following Employee’s termination of employment with
the Company (or the earliest date as is permitted under section 409A of the
Code). Any amounts that are postponed pursuant to section 409A of the Code shall
be paid in a lump sum payment within 10 days after the end of the six-month
period.

- 11 -

--------------------------------------------------------------------------------

If Employee dies during the postponement period prior to the payment of
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Employee’s estate within 60
days after the date of the Employee’ s death. A “specified employee” shall mean
an employee who, at any time during the 12-month period ending on the
identification date, is a “specified employee” under section 409A of the Code,
as determined by the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) or its designee. The determination of
specified employees, including the number and identity of persons considered
specified employees and the identification date, shall be made by the
Compensation Committee or its designee in accordance with the provisions of
sections 416(i) and 409A of the Code and the regulations issued thereunder.

          (e) Survival. The provisions of Sections 8, 9 and 10 shall survive the
termination of this Agreement.

     8. Non-Compete.

          (a) During the term of the Employee’s employment with the Company
(whether or not such employment extends past the expiration of the Term) and for
a period of twelve (12) months after the termination thereof, the Employee will
not directly or indirectly:

          (i) As an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than one percent (1%) of the
total outstanding stock of a publicly held company), engage in the business of
developing, producing, marketing or selling products and/or services of the kind
or type developed or being developed, produced, marketed, sold or provided by
the Company while the Employee was employed by the Company; or

- 12 -

--------------------------------------------------------------------------------

          (ii) Hire, recruit, solicit or induce, or attempt to induce, any
employee or contractor of the Company to terminate his or her employment with,
or otherwise cease his or her business relationship with, the Company; or

          (iii) Solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company which were actively
contacted, solicited or served by the Company during the term of the Employee’s
employment with the Company.

          (b) If any restriction set forth in this Section 8 is found by any
court of competent jurisdiction to be unenforceable, it shall be interpreted to
extend over the maximum period of time, range of activities or geographic area
as to which it may be enforceable, and the Agreement shall thereby be reformed.
The covenants contained in Section 8 are severable and separate, and the
unenforceability of any specific covenant shall not affect the enforceability of
any other covenants.

          (c) The restrictions contained in this Section 8 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose, in light of the activities and
business of the Company and its current plans. The Employee agrees that any
breach of this Section 8 will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach. The Employee acknowledges that the
covenants in this Section 8 shall not prevent the Employee from earning a
livelihood upon the termination of Employee’s employment with the Company, but
merely prevent unfair competition with the Company for a limited period of time.

- 13 -

--------------------------------------------------------------------------------

     9. Proprietary Information.

          (a) The Employee agrees that all information and know-how, whether or
not in writing, of a private, secret or confidential nature concerning the
Company’s business or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, clinical data,
financial data, personnel data, computer programs, and customer and supplier
lists. Employee will not disclose any Proprietary Information to others outside
the Company or use the same for any unauthorized purposes without written
approval by an officer of the Company, either during or after his employment,
unless and until such Proprietary Information has become public knowledge
without fault by the Employee.

          (b) The Employee agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his duties for the
Company.

- 14 -

--------------------------------------------------------------------------------

          (c) The Employee agrees that his obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (a) and
(b) above, also extends to such types of information, know-how, records and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Employee in the course of the Company’s business.

          (d) Upon termination of the Employee’s employment with the Company,
for whatever reason, or upon any request from the Company, the Employee will
promptly surrender to the Company all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, or other tangible material containing Proprietary
Information, and any copies thereof, and any other Company property in his
possession, custody or control. The Employee will not retain, take with him, use
or pass on, directly or through any other individual or entity, any such
materials or copies thereof or any other Company property.

     10. Developments.

          (a) The Employee will make full and prompt disclosure to the Company
of all inventions, improvements, discoveries, methods, developments, software,
and works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by the Employee or under his direction or
jointly with others during his employment by the Company, whether or not during
normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as “Developments”).

- 15 -

--------------------------------------------------------------------------------

          (b) The Employee agrees to assign and does hereby assign to the
Company (or any person or entity designated by the Company) all his right, title
and interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this Section 10(b)
shall not apply to Developments which meet each of the following criteria: (i)
they do not in any way relate to the present or planned business or research and
development of the Company; and (ii) they are made and conceived by the Employee
not during normal working hours, not on the Company’s premises and not using the
Company’s tools, devices, equipment or Proprietary Information.

          (c) The Employee agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights and patents (both in the
United States and foreign countries) relating to Developments. Employee shall
sign all papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignment of priority
rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Development.

     11. Indemnification. The Company shall indemnify Employee in his capacity
as President and board member of the Company and its affiliates to the fullest
extent permitted under the corporate laws of the State of Delaware.

     12. Other Agreements. The Employee hereby represents that he is not bound
by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party. The Employee further represents that his performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by him in confidence or in trust prior to his
employment with the Company.

- 16 -

--------------------------------------------------------------------------------

     13. Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 13.

     14. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

     15. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement. This
Agreement shall not alter any of the Employee’s rights under any equity grant
which had been memorialized in an agreement with the Company and authorized by
the Board prior to the Effective Date.

     16. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both a properly authorized executive officer or director
of the Company and the Employee.

     17. Governing Law and Jurisdiction. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of New Jersey.
The parties agree that any disputes arising under this Agreement or otherwise
related to the employment of the Employee by the Company shall be brought
exclusively in the state and federal courts located in the State of New Jersey
and the parties hereby waive the defense of lack of personal jurisdiction in any
such action.

- 17 -

--------------------------------------------------------------------------------

     18. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of the Employee are personal and shall not be assigned by him.

     19. Acknowledgment. The Employee states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Employee further states and represents that he has carefully read
this Agreement, fully understands the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and signs his name of his own
free act.

     20. No Waiver. No delay or omission by the Company or Employee in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar or
waiver of any right on any other occasion.

     21. Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

     22. Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

- 18 -

--------------------------------------------------------------------------------

     23. Litigation Costs. If any dispute regarding this Agreement results in
litigation between the parties, then the substantially prevailing party shall be
awarded his or its reasonable counsel fees and costs incurred in said
litigation. Any reimbursement that may become payable to Employee pursuant to
the preceding sentence shall be made as soon as practicable following the date
on which it is determined that Employee is the substantially prevailing party
and entitled to such reimbursement, but not later than 30 days from such date.

     24. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement.

[Signature page follows]

- 19 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.

VOXWARE, INC.          EMPLOYEE          By:  /s/ Joseph A. Allegra  /s/ Scott
J. Yetter    Joseph A. Allegra  Scott J. Yetter    Chairman      Dated: 
September 14, 2007  Dated:  September 14, 2007 


- 20 -

--------------------------------------------------------------------------------